El Jitez Asociado Señor Aldrey,
emitió la opinión, del tribunal.
Santiago A. Panzardi, Ltd., vendió condieionalmente nn *108automóvil a don Luis Coll Wallington el 16 de febrero de 1926, de acuerdo con la Ley No. 61 de 1916 enmendada por la Ley 40 de 1925, quedando pendiente de pago la cantidad de $890.25, para ser satisfecha en varios plazos mensuales empezando desde el 16 de marzo del mismo año. Panzardi cedió sus derechos y acciones en esa venta a Commercial Credit Co. la que a fines del mes de abril de ese año pre-sentó a la Corte de Distrito de San Juan una petición ju-rada de acuerdo con dicha ley alegando que el comprador no había pagado las mensualidades de los meses de marzo y abril de dicho año ni cantidad alguna de su deuda, por lo que solicitó que el automóvil le fuera entregado sujeto a las disposiciones de la ley.
. Aceptó don Luis Coll Wallington la compraventa condi-cional y que no había pagado las mensualidades dichas ni cantidad alguna a cuenta del precio aplazado pero alegó como defensa que a los doce días de haber comprado el au-tomóvil éste tuvo un choque con otro automóvil en el que sufrió grandes desperfectos, y que siendo condición de la venta que Panzardi asegurase el automóvil contra accidente hasta que fuese pagado totalmente y para lo cual le en-tregó el demandado dinero para satisfacer la póliza de se-guro, Panzardi dejó de hacerlo por lo que el comprador lo ha demandado para que le pague los daños y perjuicios que ha sufrido.
Celebrado el juicio y probadas todas esas alegaciones la corte dictó sentencia declarando sin lugar la demanda por el fundamento de que tratándose de un procedimiento especial no es procedente resolver en él cuestiones de derecho y aplicando por analogía lo que hemos resuelto en los casos de desahucio.
En el recurso de apelación que la Commercial Credit Co. ha interpuesto contra esa sentencia alega tres motivos de error, que pueden resumirse así: haber desestimado su mo-ción para que fuese eliminada la defensa alegada por el *109comprador y haberse fundado en ella para declarar sin lu-gar la demanda. La parte apelada no ha presentado ale-gato.
Segunda citada ley y su enmienda, en los contratos de ventas condicionales de propiedad mueble el título de pro-piedad de la cosa vendida queda retenido en el vendedor hasta que sea totalmente pagada y se cumplan todas las condiciones del contrato; y si el comprador faltare al cum-plimiento de las condiciones estipuladas, el vendedor o su cesionario tiene derecho a que la corte ordene que se le en-tregue la cosa vendida condicionalmente para proceder de acuerdo con otras disposiciones de la ley, por lo que ha-biendo aceptado el comprador, y habiéndose probado, que no ha pagado las dos mensualidades anteriores a la peti-ción jurada, tiene derecho la apelante a que le sea entre-gado el automóvil, sin que al reconocimiento de ese derecho puedan servir de obstáculo las alegaciones que como de-fensa alegó y probó el comprador porque siendo el auto-móvil propiedad del vendedor, y luego de su cesionario, el hecho de que Santiago A. Panzardi, Ltd., haya faltado a la condición estipulada de asegurar el automóvil no da dere-cho al comprador a quedarse con él sin pagar los plazos adeudados ni tampoco aunque haya establecido una de-manda contra su vendedor directo en reclamación de da-ños y perjuicios derivados del choque que tuvo el automó-vil. El comprador no tiene el derecho de tomarse la justi-cia por sus manos y debió pagar o entregar el automóvil in-dependientemente de la acción que pueda tener contra Santiago A. Panzardi, Ltd., por haber dejado de obtener la pó-liza de seguro del automóvil. No hay paridad entre este caso, en que no se discute por las partes la propiedad del automóvil, y aquellos de desahucio en que se niega por el demandado la propiedad y su alegación no esté desprovista de alguna prueba, en cuyos casos es que hemos resuelto que tal cuestión es propia de un juicio ordinario y no de un juicio de desahucio.
*110La resolución apelada debe ser revocada y devolverse el caso a la corte inferior para que dicte otra de acuerdo con los principios enunciados en esta opinión.